Bliss, J.
(concurring). I concur in the result on the ground that this court has no jurisdiction to compel any action whatsoever on the part of the Prison Board. (State Const, art. 4, § 4.) “ Parole is not a right, but a privilege, to be granted or withheld as discretion may impel.” (People ex rel. Cecere v. Jennings, 250 N. Y. 239.)
While the discussion in the majority opinion of the interpretation to be placed upon subdivision 4 of section 230 of the Correction Law is entirely obiter because of the court’s determination that it has no jurisdiction, nevertheless, the majority has seen fit to express its view as to the proper interpretation of such statute. I, therefore, deem it proper to state that I do not concur in such interpretation. I believe that the ten days’ compensation which a prisoner may earn on a definite sentence is the maximum which this prisoner is entitled to earn. If that is not so, then certain classes of prisoners may, under section 230, earn as high as eleven months’ compensation per year and others as high as fifteen months per year. This, of course, is an absurdity. (See Law Revision Commission Report [Recommendations and Studies, 1935], p. 477; Legislative Document [1935], No. 60 [I], in Relation to Section 230 of the Correction Law.)
Order affirmed.